   AO 247 (SONY Rev. 07/19) Order Regarding Motion for Sentence Reduction Pursuant to First Step Act of 2018 and 18 U.S.C. § 3582(c)(l)(B)

                                                                                                                   P   e 1 of2 Pa e 2 Not for Public

                                                                                                                       ,µsDCSDNY
                                          UNITED STATES DISTRICT Co                                                    DOCUMENT
                                                                             for the
                                                                                                                       ELECTRONICALLY FILED
                                                           Southern District of New York
                                                                                                                       DOC#:
                                                                                                                                 ---.,.,.-rr,,-l-.>1111----
                       United States of America                                                                        DATE FILED:~..,_,~LJ-
                                  v.                                            )
                            Shawn Young                                         )   Case No:       06 er 495
                                                                                )
                                                                                )   USMNo: 59143-054
                                                                                )                  ---------------
   Date of Original Judgment:                 04/28/2009
   Date of Previous Amended Judgment: _ _ _ _ _ _ _ )                               Jennifer Brown
   (Use Date of Last Amended Judgment if Any)                                       Defendant's Attorney


                      ORDER REGARDING MOTION FOR SENTENCEREDUCTION
                      PURSUANT TO FIRST STEP ACT AND 18 U.S.C. §3582(c)(l)(B)
            Upon motion of~ the defendant                   D
                                                    the Director of the Bureau of Prisons Othe comt for a reduction
     in sentence based on the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5222 (2018), a statute that expressly
      permits modification of an imposed term of imprisonment, and having considered such motion under 18 U.S.C.
   § 3582(c)(l)(B), and having taken into account the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they
     are applicable,
   IT IS ORDERED that the motion is:
             llJ DENIED andll!GRANTED and the defendant's previously imposed sentence of imprisonment (as reflected in
   the last Judgment issued} of (16 years) 192     months is reduced to time served on Count One and 192 months
                                                                          on Count Two ..
                                (See Page 2 for additional parts. Complete Parts I and II ofPage 2 when motion is granted)



          In light of the factors at 18 U.S.C. § 3553(a), including Defendant's (good) conduct over the last 13 years, his progress
and enhanced motivation and his accomplishments while incarcerated, the Court is exercising its discretion in two ways. First,
_the Court exercises its discretion to reduce Young's sentence on Count One to the time he has already served.
        Second, the Court exercises its discretion to recommend - - as of today - - to the Bureau of Prisons that the Defendant be
placed in a Residential Reentry Center or home confinement as soon as practicable.
        Defense counsel is directed to forward a copy of this Order forthwith to the Bureau of Prisons.




                                     I
  Except as otherwise provided, all provisions of the judgment dated April 27, 2009 shall remain in effect.
                                             I
  IT IS  so ORDERED.
                  f '\,. I I                 Lf T                                                /(v\\13
   Order Date:
                                    r       I                                                             Judge 's signature


   Effective Date: _ _ _ _ _ _ _ __                                      Richard M. Berman U.S.D.J. S.D.N.Y.
                        (if different fi·om order date}                                                 Printed name and title
